PER CURIAM.
Petitioner seeks review of an order dismissing her appeal to the circuit court, in its appellate capacity, in relation to the entry of a final summary judgment. Petitioner also seeks review of an order entered by one of the circuit court judges, sitting in his appellate capacity on a three-judge panel.
As to the first issue, we accept Respondent’s concession that it was apparent that Petitioner was seeking review of the county court’s final summary judgment and that Respondent does not object to entry of an order quashing the circuit court’s order of dismissal to allow a review of the merits by the circuit court. Accordingly, we grant the petition and quash the circuit court’s order of dismissal.
As to the second issue, we deny the petition, as Judge Monaco’s order denying the motion to disqualify correctly found that the motion was legally insufficient, as Petitioner failed to support the motion with her sworn signature. See Wal-Mart Stores, Inc. v. Carter, 768 So.2d 21, 22 (Fla. 1st DCA 2000). Thus, we deny the petition as to this issue.
GRANTED in part; DENIED in part.
WOLF, THOMAS, and WETHERELL, JJ., concur.